



COURT OF APPEAL FOR ONTARIO

CITATION: Christopher v. Freitas, 2019 ONCA 84

DATE: 20190206

DOCKET: C65390

Hourigan, Miller and Paciocco JJ.A.

BETWEEN

Gerald
    Meshach Christopher

Applicants

(Respondent in Appeal)

and

Ana Maria Freitas

Respondents

(Appellant)

Brian Kelly and Harley Bernard, for the appellant

Barry Paquette, for the respondent

Heard: February 4, 2019

On appeal from the
    order of Justice D.J. Gordon of the Superior Court of Justice, dated May 2,
    2018.

REASONS FOR DECISION

[1]

The appellant and the respondent were in a
    common law relationship for a number of years. The sole issue in this
    litigation involves the family residence, which was acquired in July 2014 and
    was held by the parties as joint tenants.

[2]

There were unequal contributions to the purchase
    price of the residence, with the appellant contributing $5,000 and the
    respondent contributing $116,000. Significant renovations were made to the
    home, paid for from a joint line of credit.

[3]

Following the parties separation, the residence
    was sold and after the payment of various expenses there remained in trust the
    sum of $140,909.20. The appellant submitted at trial that the net proceeds from
    the house sale should be divided equally, while the respondent submitted that
    the parties should receive the return of their initial contributions and any
    increase in equity should be divided equally between them.

[4]

The trial judge found that the appellant did not
    meet her onus of rebutting the presumption of resulting trust. Further, as the
    respondent was not enriched, there was no unjust enrichment.

[5]

We see no basis to interfere with the trial
    judges finding that the appellant did not meet her onus of rebutting the
    presumption of a resulting trust. The trial judge carefully considered the
    parties evidence and concluded that he was
unable to
    determine the respondents intent in making his initial contribution. At its
    highest, the appellants evidence was not that the respondent said he intended
    to gift half the house to her but only that buying the house together was a
    fresh start. While there was an email in evidence indicating that the
    respondent understood that joint tenancy meant that the appellant would get the
    house upon his death, it was not unreasonable to conclude on this evidence that
    the appellant had failed to meet her onus to establish that the respondent intended
    to gift her half the house at the time of purchase.

[6]

With respect to the claim for unjust enrichment,
    the trial judge found that for the period prior to July 2014 the appellant was
    contributing to the household expenses but that the benefits she received
    outweighed her contributions. That finding was well rooted in the evidence and
    the trial judge did not err in concluding that in those circumstances there was
    no unjust enrichment prior to July 2014.

[7]

For the period from July 2014 to October 2016, the
    parties deposited their net income into a joint bank account from which all
    expenses were paid. The trial judge held that the parties were engaged in a
    joint family venture during this period. However, he concluded, rightly in our
    view, that the only enrichment in issue was the increase in the parties equity
    in the home. The respondent was content to split that increase in equity
    equally with the appellant. Accordingly, the trial judge was correct in finding
    that there was no unjust enrichment.

[8]

The appeal is dismissed. The appellant shall pay
    the respondent his costs of the appeal fixed in agreed upon the all-inclusive
    amount of $12,500.

C.W. Hourigan J.A.

B.W. Miller J.A.

David M. Paciocco J.A.


